DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1-20 have been cancelled. Claims 21-40 have been examined and are pending.
Response to Amendment
This action is in response to the communications and remarks filed on 09/08/2022. Claims 21, 24, 31, 33, and 40 have been amended. Claims 21-40 have been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated a new ground of rejection; accordingly, Applicant’s arguments see pages 11-16 of remarks, filed 09/08/2022, with respect to amended independent claims 21, 31, and 40 (Padmanabhan in view of Struttman) have been considered but are moot in view of the new ground of rejections (Padmanabhan in view of Struttman in view of Ignatchenko) applied below.
Acknowledgement to applicant’s amendment to Abstract has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the Abstract is hereby withdrawn.
Acknowledgement to applicant's amendment to claims 21-22, 24-26, 31, 33-35, and 40 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 6th . Rejection under 35 USC 112 2nd to claims 21-22, 24-26, 31, 33-35, and 40 is hereby withdrawn.
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Final Office Action mailed 09/08/2022. After further review of the amended co-pending application 16/440,607 does not specifically claim or recite similar scope or concept. Examiner withdraws the Double Patenting rejection.

Applicants’ arguments in the instant Amendment, filed on 09/08/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “V. Rejections Under 35 U.S.C. § 103 
Applicant respectfully traverses the rejections of claims 21-40 under 35 U.S.C. § 103 as allegedly unpatentable over the asserted combinations of Padmanabhan, Struttman, and Bregler. Office Action at 11-24. No prima facie case of obviousness has been established for at least the reason that the Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the prior art and the claimed combinations...Padmanabhan does not disclose or suggest "a database storing information associated with a plurality of fields," as recited by amended claim 21. Instead, Padmanabhan mentions "databases 155A and 155B," which "store application code, object data, tables, datasets, and underlying database records comprising user data on behalf of customer organizations 105A-C (e.g., users of such a database system 130 or tenants of a multi-tenant database type database system or the affiliated users of such a database system)." Padmanabhan ¶ [0047]. Nevertheless, Padmanabhan does not describe how any information stored in its "databases 155A and 155B" is "associated with a plurality of fields," nor does the Office Action explain how this element is suggested by Padmanabhan. The Office Action also does not explain how Struttman would cure this deficiency. Accordingly, Padmanabhan and Struttman fail to teach or suggest amended claim 21 for this first reason.” 
The Examiner disagrees with the Applicant’s arguments. The Examiner respectfully submits that Padmanabhan describes a distributed ledger technology contemplates a distributed ledger technology host, or a blockchain platform host, in a peer-to-peer network, the host having at least a processor and a memory therein, receiving a request to add a new block to a blockchain, the new block comprising a plurality of transactions, the request specifying one of a plurality of transaction types. Therefore, Padmanabhan does disclose "a database storing information associated with a plurality of fields";  in this case within a blockchain using available blockchain protocols that manage storing data across the network in a distributed fashion  [Padmanabhan, ¶¶0038, 0056 and 0063].  Padmanabhan clearly states that the host organization 110 at web-server 175 within hosted computing environment 111, which receives input and other requests115 from customer organization 105A-C (i.e. user of database system 130). The hosted computing environment 111 interfaces the database system 130 containing the relational/non-relational database systems 155A/155B where the analogous API function of the passes API request, database queries, interactions with displayed graphical user interfaces, or queries via query interface 180 that exchanges response packets or replies from the request interface 176 of the web-server 175. Examiner broadly interpreted the meaning of fields to be indicative of stored data of a database within a record that could be divided into fields [https://en.wikipedia.org/wiki/Field_(computer_science)]. Hence, a record could have a table consisting of rows and columns where the columns represent the fields. In this instance, the blockchain is the continuously growing list of records, grouped in blocks linked together and cryptographically secure in a standard blockchain/block 142 format [Padmanabhan, ¶¶0051-0057 and 0063]. 
Padmanabhan implicitly discloses a subset of fields; in particular the transaction type specified in an application specific data field in a payload portion of the blockchain. Hence, Padmanabhan does not explicitly state that is a subset of fields yet in Fig. 1B it illustrates the application specification data field as a subset albeit not a requested. Fig. 1B shows a blockchain protocol block 160 containing a prior hash 161 field, a none field 162, etc.; where the block payload 169 contains the application specification data field in the payload and it’s up to the blockchain platform host to detect and decode the transaction type in the packets [Padmanabhan, paras 0072-0073]. 
The claims has presented in the independent claim 21 do not specify what specific fields, only that a plurality of fields, should be stored beyond being associated with a first digital signature. Hence, Padmanabhan teaches "a database storing information associated with a plurality of fields."
Applicant’s arguments: “Padmanabhan also does not disclose or suggest "identifying, based on the first digital signature, one or more requested fields that are a subset of the first set of fields," as recited by amended claim 21. The Office alleges that Padmanabhan teaches this element by disclosing "[a] query interface 180 [that] is capable of receiving and executing requested queries against the databases and storage components of the database system 130 and returning a result set, response, or other requested data." Padmanabhan ¶ [0054]. Merely "receiving and executing requested queries," however, does not constitute or suggest "identifying, based on the first digital signature, one or more requested fields that are a subset of the first set of fields," as recited by amended claim 21 (emphases added). The Office Action does not explain how Struttman could cure this deficiency. Accordingly, Padmanabhan and Struttman fail to teach or suggest amended claim 21 for this second reason.”
The Examiner respectfully submits that Padmanabhan does disclose identifying a subset of first set of fields; in particular the transaction type specified in an application specific data field in a payload portion of the blockchain. Hence, Padmanabhan does not explicitly state that is a subset of fields yet in Fig. 1B it illustrates the application specification data field as a subset albeit not a requested. Fig. 1B shows a blockchain protocol block 160 containing a prior hash 161 field, a none field 162, etc.; where the block payload 169 contains the application specification data field in the payload and it’s up to the blockchain platform host to detect and decode the transaction type in the packets. Therefore, Examiner identifies Li (20090158433 A1) as prior art in rejection below that explicitly teaches: “identifying...one or more requested fields that are a subset of the first set of fields” as recited in amended claim 21. 
Applicant’s arguments: “The Office Action acknowledges that Padmanabhan does not teach "accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature," and instead points to Struttman as allegedly teaching this element. See Office Action at 14, 15. Struttman discloses that "[a] write request may specify that a set of values are to be written to a set of fields in a set of records in a database." Struttman ¶ [0198] (emphasis added). A request for specifying values to write to fields, however, does not constitute or suggest "accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature," as recited by amended claim 21 (emphases added). Accordingly, Padmanabhan and Struttman fail to teach or suggest amended claim 21 for this third reason.” 
The Examiner disagrees with the Applicant’s argument. The Examiner respectfully submits that Struttman does disclose "accessing the database to retrieve the information associated with the one or more requested fields identified based on the first digital signature." Examiner broadly interpreted “accessing the database to retrieve information associated...based on the first digital signature” in the claim limitation as to analogous to a write request operation where clients seeking to access and retrieve the field and write to the field a set of values within the records of the database; which in effect accesses these field(s) in the database to be manipulated [Struttman, paras 0087-0091]. As such, in the embodiment where process 200 executes registering a security driver that wraps a database driver in a workload application communicating as an intermediary between the database driver and the application within a single operating system on a client computing device. Moreover, the first write request may specify that a set of values are to be written to a set of fields in a set of records in a database, which may include adding new values to new fields to new records or modifying existing data. The classified values written as higher-security values or lower-security value based on application writing data as analogous to a signature [Struttman, paras 0196-0198 and 0020]. While the specification states that a digital signature 214 may be a bit array of n-width where n corresponds to the number of fields available via dynamic API 204 and the digital signature may store, use, and/or transmit digital signature in hexadecimal form. Lastly, the digital signature may be any array, vector, bit vector, bitmap, multidimensional versions of such data structures that can hold a number of bits or store a value (e.g., string, integer, etc.) that can be translated into a set of bits [specification, paras 0042-0044]. Examiner recommends that Applicant amend to further clarify.
Applicant’s arguments: “As explained above, Padmanabhan and Struttman do not disclose amended claim 21. Furthermore, there is no reasonable rationale as to why a person skilled in the art would choose to modify Padmanabhan with the teachings of Struttman, as suggested by the Office, other than to reconstruct the claimed invention. See Office Action at 15. The Office asserts that "it would have been obvious . .. to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan ... by including the teachings of storing differentials of files in a distributed blockchain of Struttman." Id. The Office posits that such a combination would result from a motivation that it "would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman." Id. While "adding security driver and exposed third-party API" may be goals of Struttman, the Office has offered no articulated reasoning as to why it would have been obvious to reach these goals by using the specific combination of "implementing document interface and collaboration using quipchain in a cloud based computing environment" with "storing differentials of files in a distributed blockchain." Id.; see MPEP § 2143 ("Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention.") (emphasis added). See also MPEP § 2143.01 ("Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.") (internal citation omitted) (emphasis added).”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to modify the system of an host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman appears plausible; as the understanding of APIs is that standards with a set of routines, protocols and tools could be applied to allow two or more computers with computer programs to communicate in client-server environments, especially with different formats or presentations (i.e. JSON, HTML, etc.).
Applicant’s arguments: “Applicant respectfully submits that the Office's alleged motivation to combine the cited references instead amounts to improper hindsight in view of Applicants' disclosure, rather than any motivation found in the cited references. See, e.g., Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004) ("the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself."); see In re Dow Chem. Co., 837 F.2d 469, 473 (Fed. Cir. 1988)... Accordingly, no prima facie case of obviousness has been established with respect to amended claim 21, based on Padmanabhan and Struttman. Accordingly, amended claim 21 is allowable over these references. Independent claims 31 and 40, although different in scope from claim 21, contain similar recitations, so they are also allowable for at least the same reasons. Claims 22-30 and 32-39 each depend from one of these independent claims and are allowable over the cited references by at least virtue of their dependence. 
For at least these reasons, Applicant respectfully requests that the Examiner withdraw the rejections of claims 21-40 under 35 U.S.C. § 103 and allow the claims.” 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 24-31, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US PG Publication (20190236562 A1), in view of Struttman, US PG Publication (20170364701 A1), in view of Li et al, hereinafter (“Li”), US PG Publication (20090158433 A1).
Regarding currently amended claims 21, 31, and 40, Padmanabhan teaches a computer system comprising; a method for using a digital signature; and a non-transitory computer-readable medium including instructions executable by one or more processors to carry out operations comprising: [Padmanabhan, ¶¶0046 and 0139: an exemplary architecture 100 shown in Fig. 1A; methods 200, 300 and 400 there is a non-transitory computer readable storage media having instructions stored thereon] 
a database storing information associated with a plurality of fields; [Padmanabhan,  ¶0047: a database system 130 includes databases 155A and 155B, for example, to store application code, object data, tables, datasets, and underlying database records.]
one or more memories storing instructions; [Padmanabhan, ¶¶0042 and 0044: embodiments relate to apparatus therein may be a general purpose computer to activate/execute programs stored in memories] and
one or more processors that execute the instructions to perform operations comprising: [Padmanabhan, ¶¶0042 and 0044: general purpose computer executes stored programs]
receiving a first digital signature from a requesting device, wherein the first digital signature is associated with a first set of fields in the database; [Padmanabhan,  ¶¶0051-0056: Host organization 111 environment of the Host Organization 110 include:  web server 175 with request interface, authenticator 140, query interface 180, database system 130 and blockchain services interface 190 having included therein both a blockchain consensus manager 191, a block validator 192, and sidechain exchange manager 193; communicatively interfaces to participating nodes 133 via network 155, shown in Fig. 1a. ¶¶0063 and 0065 : ...the host organization 110 via blockchain services interface 190 collectively operate as the repository for the information stored within a blockchain by implementing compliant distributed ledger technology (DLT). Blockchain transactions are broadcast to the network using software, via which any participating node 133, including the host organization 110 when operating as a node, receives such transaction broadcasts. Fig. 1c and ¶¶0078 and 0080-0081: The blockchain consensus manager 191 provides consensus management on behalf of the host organization 110, via the blockchain services interface 190. ¶¶0090-0092: Fig. 1D shows exemplary architecture 103 to perform a symmetric two-way pegged transfer... ; for which the sidechain exchange manager 193 of the host organization 110 participates as a node, so as to permit access and transactional capabilities with the sidechain exchange manager (node) 193. ¶¶0114-0116: Processing logic of a distributed ledger technology (DLT) platform host or a blockchain platform host obtains transaction type from request to a add a new block to a block to a blockchain (a first digital signature); where the transaction type is specified in a field (a first set of fields) in a header portion of the blockchain protocol data packet, in which case, the blockchain protocol itself is aware of the transaction type being specified.]
While Padmanabhan teaches the information associated with the one or more requested fields [See Padmanabhan, ¶0047: object data... underlying database records] and at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, Padmanabhan fails to explicitly teach but Struttman teaches accessing the database to retrieve [[the]] information associated with the one or more requested fields identified based on the first digital signature, the one or more requested fields being associated with at least one Application Programming Interface (API); [Struttman, ¶0198 and 0201: first write request to lower-trust DB 14 specifies a set of values to be written to a set of fields in a set of records of a database; where the write request is an application program interface (API) request to database driver] and   
providing a response to the requesting device to cause a requesting application to consume the response from the API. [Struttman, ¶¶0204-0205: security drivers may cause pointers to be store and modify the application program interface request from the workload application; in some cases this includes receiving a query and receiving a query response to the request. ¶¶0217-0218: a scattered file can be accessed using exposed third-party API that passes file-handle, buffer, or other data stream]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  
  While Padmanabhan teaches a first digital signature from a requesting device and a first set of fields in the database [Padmanabhan, See ¶¶0114-0116.]; however, Padmanabhan fails to explicitly teach but Ignatchenko teaches identifying, based on the first digital signature, one or more requested fields, that are a subset of the first set of field[Li et al 20090158433 A1, ¶¶0012, 0016, and 0034: Network-level data traffic comprising data packets having at least one field of unbounded length are received; at least in part, of lengths of particular data packet fields. An effective/efficient mechanism to identify a particular field length value to detect worms while simultaneously avoiding innocent content; attained by selecting a particular unbounded field. ¶0035: identifying 209 a subset of suspicious traffic field length signatures]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Struttman before him or her by including the teachings of Method And Apparatus To Facilitate Generating Worm-Detection Signatures Using Data Packet Field Lengths of Li. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman with a mechanism to identify a particular field length value, of at least one field of unbounded length, in order to identify subset of suspicious traffic field length signatures [Li, ¶¶0012, 0016, and 0034-0036].  

Regarding claim 22,  the combination of Padmanabhan, Struttman, and Li teach claim 21 as described above.
wherein the operations further comprise: 
Padmanabhan teaches generating a graphical user interface configured to display fields available in the database, wherein the graphical user interface is displayed on the requesting device; [Padmanabhan, ¶¶0196-0197: Fig. 8B shows an exemplary architecture 801 with additional detail of GUI 803 at a user device 899 that allows user to search blockchain for all profiles associated with their universal ID...]
receiving, via the graphical user interface a selection of the first set of fields from among the available fields; [Padmanabhan, ¶¶0196-0197: Fig. 8B shows an exemplary architecture 801 with additional detail of GUI 803 at a user device 899 that allows user to search blockchain for all profiles associated with their universal ID, which the universal ID is unique to that individual within the host organization 110.] 
generating the first digital signature based on the selection; [Padmanabhan,¶¶0202 and 0204-0205: ... user unlocks the chosen data elements to be shared and clicks submit, consent is then granted...ones granted by user, participating nodes for blockchain for different industries use a universal ID generated by the host organization ] and 
transmitting the first digital signature to the requesting device. [Padmanabhan, ¶¶0217-0218: an amalgamation of small communities, each smaller community being made up of each of the customer organizations that are participating in the blockchain. Whenever data is requested from the blockchain a notification is transmitted to the entire super-community; which includes the customer organization (e.g. tenant) that is requesting access to protected information stored within a blockchain]

Regarding currently amended claims 24 and 33,  the combination of Padmanabhan, Struttman, and Li teach claim 21 as described above.
Padmanabhan teaches wherein the operations further comprise: 
receiving a second digital signature associated with a second set of fields from a requesting device; [Padmanabhan, ¶0151: method 500 shows receiving a second portion thereof]
identifying, based on the second digital signature, one or more requested fields associated with the second set of fields; [Padmanabhan, ¶0151: method 500 shows creating a second blockchain asset ] and  -4-New Continuation of U.S. Application No. 16/440,607 Attorney Docket No. 11360.0629-01000 
While Padmanabhan teaches the information associated with the one or more requested fields [See Padmanabhan, ¶0047: object data... underlying database records] and at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, the combination of Padmanabhan and Ignatchenko fail to explicitly teach but Struttman teaches accessing the database to retrieve the information associated with the one or more requested fields associated with the second set of fields, the one or more requested fields associated with the second set of fields being associated with the at least one API. [Struttman, ¶¶0206 and 0218: corresponding values retrieved from a second remote database with applied criteria of original query; API in some embodiments may be exposed do data-stream for scattering and storage].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Ignatchenko before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman.  The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claims 25 and 34,  the combination of Padmanabhan, Struttman, and Li teach claim 24 as described above.
While Padmanabhan teaches at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, the combination of Padmanabhan and Ignatchenko fail to explicitly teach but Struttman teaches wherein the operations further comprise: providing a second response to the requesting device to cause a second requesting application to consume the second response from the API.  [See Struttman, ¶¶0204-0205: security drivers may cause pointers to be store and modify the application program interface request from the workload application; in some cases this includes receiving a query and receiving a query response to the request. ¶¶0217-0218: a scattered file can be accessed using exposed third-party API that passes file-handle, buffer, or other data stream. Examiner interprets that the operations performing the interactions of the identifying and/or assigning pointers will have multiple instances occurring when interfacing with the databases. See ¶¶207 and 0209]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Ignatchenko before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  
Regarding claims 26 and 35,  the combination of Padmanabhan, Struttman, and Li teach claim 24 as described above.
While Padmanabhan teaches at least one Application Programming Interface (API) [Padmanabhan, ¶0054: query interface 180 implements an Application Programming Interface (API)]; however, the combination of Padmanabhan and Ignatchenko fail to explicitly teach but Struttman teaches wherein the operations further comprise: providing a second response to the requesting device to cause the requesting application to consume the second response from the API.  [See Struttman, ¶¶0204-0205: security drivers may cause pointers to be store and modify the application program interface request from the workload application; in some cases this includes receiving a query and receiving a query response to the request. ¶¶0217-0218: a scattered file can be accessed using exposed third-party API that passes file-handle, buffer, or other data stream. Examiner interprets that the operations performing the interactions of the identifying and/or assigning pointers will have multiple instances occurring when interfacing with the databases. See ¶¶207 and 0209]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Ignatchenko before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  
Regarding claims 27 and 36,  the combination of Padmanabhan, Struttman, and Li teach claim 24 as described above.
However, the combination of Padmanabhan and Ignatchenko fail to explicitly teach but Struttman teaches wherein the first set of fields comprises at least one different field from the second set of fields. [Struttman, ¶0031 a set of columns corresponding to different fields]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Ignatchenko before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  
Regarding claim 28,  the combination of Padmanabhan, Struttman, and Li teach claim 21 as described above.
However, the combination of Padmanabhan and Ignatchenko fail to explicitly teach but Struttman teaches wherein accessing the database comprises accessing one or more segments of the plurality of segments, the one or more segments containing the one or more requested fields. [Struttman, ¶0088: segments that encode stored data]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of apparatuses for implementing document interface and collaboration using quipchain in a cloud based computing environment of Padmanabhan before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claim 29,  the combination of Padmanabhan, Struttman, and Li teach claim 28 as described above.
However, the combination of Padmanabhan and Ignatchenko fail to explicitly teach but Struttman teaches wherein accessing the database comprises accessing the one or more segments based on database architecture information stored in the database. [Struttman, ¶0088: segment pointers – TXID – are stored in alternate data stores for later referencing and retrieval.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Ignatchenko before him or her by including the teachings of storing differentials of files in a distributed blockchain of Struttman. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman [Struttman, ¶¶0204-0205 and 0217-0218].  

Regarding claim 30,  the combination of Padmanabhan, Struttman, and Li teach claim 21 as described above.
Padmanabhan teaches wherein the operations further comprise: determining a query configured to retrieve the information associated with the one or more requested fields from the database. [Padmanabhan, ¶0320-0321: using structured query maps to appropriate participating node and blockchain asset for multiple customer organization, based on the OrgID]

Regarding claim 37,  the combination of Padmanabhan, Struttman, and Li teach claim 31 as described above.
Padmanabhan teaches wherein the first digital signature comprises an array of one or more bits. [Padmanabhan, ¶0078: standard proof 165 requires a specific bit sequence per chosen blockchain protocol]

Regarding claim 38,  the combination of Padmanabhan, Struttman, and Li teach claim 37 as described above.
Padmanabhan teaches wherein each of the one or more bits is associated with a position in the array and wherein each position in the array is associated with a field in the database. [See Padmanabhan, ¶0078: 10 zeros or defined binary sequence, leading or trailing associated with the hash value. Examiner interprets the positioning to be indicative of the trailing, fixed, and/or leading zero placements.]

Regarding claim 39,  the combination of Padmanabhan, Struttman, and Li teach claim 38 as described above.
Padmanabhan teaches wherein a requested field is associated with a bit having a value of True in the array. [Padmanabhan, ¶0316 user presents a structured query 1406 specifying an UPDATE command.... a user specifies, for example, UPDATE table_name, SET column1=value1, column2=value2. Examiner interprets that requested field can be asserted to a True value type.]

 Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan, US PG Publication (20190236562 A1), in view of Struttman, US PG Publication (20170364701 A1), in view of Ignatchenko et al, US PG Publication (20130346747 A1), in view of Bregler et al, hereinafter (“Bregler”), US PG Publication (20190042588 A1).

Regarding claims 23 and 32,  the combination of Padmanabhan, Struttman, and Li teach claim 21 as described above.
While Padmanabhan teaches dependencies [Padmanabhan, ¶0248]; however,  the combination of Padmanabhan, Struttman, and Li fail to explicitly teach but Bregler teaches wherein the database is configured to store a dependencies table, the dependencies table containing dependency information indicating one or more required fields needed to generate a query to return at least one requested field of the first set of fields. [Bregler, ¶0037-0038: processing engine is configured to receive from a user 161, a query 162 regarding the nature of the dependencies present in the database environment... Based upon the parameters received, the engine executes a search upon the dependency table to identify matching data relevant to the query. The results of the search are returned to the engine in the form of a dependency mapping 166. Such a mapping may identify objects and files and corresponding dependencies between them. The mapping is in turn returned by the engine to the user as a query result 168.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Padmanabhan and Struttman before him or her by including the teachings of dependency Mapping in a Database Environment of Bregler. The motivation/suggestion would have been obvious to try to modify the system of host organization of Padmanabhan by adding security driver and exposed third-party API as taught by Struttman along with queries posed to the dependency table may further seek intra-designtime dependency information [Bregler, ¶Abstract].  
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/           Primary Examiner, Art Unit 2497